El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
Con motivo de la celebración en Puerto Rico, durante el mes de julio de 1997, del Congreso Iberoamericano de Ju-ristas del Derecho del Trabajo, su organizador, el deman-dante Osvaldino Rojas Lugo, llevó a cabo un contrato verbal con la parte demandada, esto es, Hotel Excelsior y/o Axtmayer Enterprises, Inc., referente el mismo a la esta-día en dicho hotel de los asistentes al referido Congreso. El mencionado hotel, alegadamente, incumplió dicho *562contrato. Como consecuencia del alegado incumplimiento, el licenciado Rojas Lugo radicó una demanda, sobre incum-plimiento de contrato y daños y perjuicios, contra los antes mencionados demandados ante el Tribunal de Primera Ins-tancia, Sala Superior de San Juan.
Luego de celebrada la correspondiente vista en su fondo, el tribunal de instancia dictó sentencia mediante la cual declaró sin lugar la demanda radicada. Inconforme, el de-mandante Rojas Lugo presentó recurso de apelación ante el Tribunal de Circuito de Apelaciones; recurso en el cual, en esencia, impugnó la apreciación de la prueba efectuada por el tribunal de instancia. La parte demandada solicitó la desestimación del recurso de apelación instado por ra-zón, entre otras, de no haberse notificado el escrito de ape-lación al tribunal de instancia dentro de las cuarenta y ocho (48) horas de su presentación, según ello es requerido por la Regla 14(B) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXIX-A.
El foro apelativo intermedio requirió del demandante que le certificara la fecha en que había realizado dicha notificación. El demandante apelante, en su comparecen-cia, aceptó que así no lo había hecho, ello “por un error involuntario”, explicando que el error se debió a que el abo-gado del apelante “se encontraba seriamente enfermo, e impartió las instrucciones para dicha radicación” (Apéndi-ce, pág. 109), las cuales no se cumplieron “por un error y confusión”.
El Tribunal de Circuito dictó sentencia mediante la cual desestimó la apelación; ello, por el fundamento principal de que la justificación aducida por el demandante apelante era una vaga y no evidenciada, lo que impedía que dicho foro apelativo pudiera concluir que la tardanza o demora en la notificación fue una razonable.
Acudió Osvaldino Rojas Lugo ante este Tribunal en re-visión de la antes mencionada sentencia. En el recurso *563que a esos efectos radicara, le imputó al Tribunal de Cir-cuito de Apelaciones la supuesta comisión de cuatro (4) errores, a saber:
1. Incidió en error manifiesto el Honorable Tribunal de Ins-tancia en la apreciación de la prueba presentada y demostró parcialidad y prejuicio al aquilatar la misma incurriendo en errores claros y manifiestos.
2. Incidió en error manifiesto el Honorable Tribunal de Ins-tancia al aquilatar la evidencia presentada y formular determi-naciones de hechos erróneas.
3. Incidió en error manifiesto el Honorable Tribunal de Ins-tancia al aplicar la norma jurídica en forma errónea.
4. Incidió en grave error de derecho el Honorable Tribunal de Circuito de Apelaciones, Circuito Regional I, al no entrar en los méritos de la apelación y desestimar la misma bajo la errónea apreciación de que el estado crítico de salud en que se encon-traba el abogado que suscribe guardando cama y en absoluto descanso por instrucciones de su médico de cabecera no era justa causa para no notificar al Honorable Tribunal de Instan-cia en el término de cuarenta y ocho (48) horas. (Énfasis suprimido.) Recurso de certiorari, págs. 16-17.
Resolvemos, sin ulterior trámite, el recurso radicado al amparo de las disposiciones de la Regla 50 de nuestro Re-glamento, 4 L.RR.A. Ap. XXI-A.
I
Como hemos visto, mediante el cuarto señalamiento de error, aduce la parte demandante peticionaria que incidió el Tribunal de Circuito de Apelaciones al resolver que el estado crítico de salud de su representante legal no consti-tuyó justa causa en relación con el incumplimiento regla-mentario que se le imputa, esto es, no haber notificado al tribunal de instancia, dentro del término de cuarenta y ocho (48) horas, con copia del escrito de apelación que ra-dicara ante el Tribunal de Circuito de Apelaciones, según lo requiere la Regla 14(B) del Reglamento del Tribunal de *564Circuito, ante;(1) requisito igualmente exigido por la Regla 53.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
Reiteradamente, este Tribunal ha expresado que las normas sobre perfeccionamiento de los recursos apelativos deben observarse rigurosamente. Arriaga v. F.S.E., 145 D.P.R. 122 (1998); Cárdenas Maxán v. Rodríguez, 119 D.P.R. 642 (1987); In re Reglamento del Tribunal Supremo, 116 D.P.R. 670 (1985); Mfrs. H. Leasing v. Carib. Tubular Corp., 115 D.P.R. 428 (1984). Dicha norma se extiende a los requisitos establecidos en el Reglamento del Tribunal de Circuito de Apelaciones. Específicamente, este Tribunal ha señalado que “no puede quedar ‘al arbitrio de los abogados decidir qué disposiciones reglamentarias deben acatarse y cuándo ...”. Arriaga v. F.S.E., ante, pág. 130, citando & Matos v. Metropolitan Marble Corp., 104 D.P.R. 122 (1975).
La diferencia entre los requisitos de cumplimiento estricto y los jurisdiccionales es harto conocida, particularmente en cuanto a sus efectos. Loperena Irizarry v. E.L.A., 106 D.P.R. 357 (1977). Este Tribunal, en relación a términos de cumplimiento estricto, ha resuelto que el foro apelativo no goza de discreción para prorrogar tales términos automáticamente. Tan sólo tiene discreción para extender un término de cumplimiento estricto “solo cuando la parte que lo solicita demuestre justa causa para la tardanza”. Bco. Popular de P.R. v. Mun. de Aguadilla, 144 D.P.R. 651, 657 (1997). En ausencia de tales circunstancias dicho tribunal carece de discreción para prorrogar el término y, por ende, acoger el recurso ante su consideración. Bco. Popular de P.R. v. Mun. de Aguadilla, ante.
*565Por otro lado, y en relación a la acreditación de la justa causa, hemos señalado que no es con vaguedades ex-cusas o planteamientos estereotipados que se cumple con el requisito de justa causa, sino con explicaciones concretas y particulares, debidamente evidenciadas, que le permitan al tribunal concluir que la tardanza o demora ocurrió razonablemente, por circunstancias especiales. Arriaga v. F.S.E., ante.
De lo anterior se desprende que los tribunales pueden eximir a una parte del requisito de observar fielmente un término de cumplimiento estricto si están presentes dos (2) condiciones: (1) que en efecto exista justa causa para la dilación; (2) que la parte le demuestre detalladamente al tribunal las bases razonables que tiene para la dilación; es decir, que la parte interesada acredite de manera adecuada la justa causa aludida.
Ello no obstante, estas sabias normas o directrices, las cuales reiteramos en el día de hoy, no pueden ser aplicadas de manera inflexible o automática. Aun cuando, naturalmente, recae sobre la parte que incumple con el término de cumplimiento estricto la obligación de demostrar a cabalidad la justa causa para el incumplimiento, los tribunales, antes de decretar la severa sanción de la desestimación del recurso, deben concederle a la parte que así lo asevera y reclama una oportunidad razonable de demostrar o evidenciar la justa causa requerida.
H-1 I — !
En el presente caso, no hay duda, nos enfrentamos a un término de cumplimiento estricto. La alegación de la parte demandante apelante ante el Tribunal de Circuito de que su incumplimiento con el mencionado término de cuarenta y ocho (48) horas se debió al estado crítico de salud que aquejó a su representante legal es uno que muy bien puede constituir —debidamente evidenciado el mis-*566mo— la justa causa a que hemos hecho referencia en núes-' tras decisiones.
Es correcto que, en su comparecencia original, la parte demandante no presentó evidencia fehaciente de dicha enfermedad. Somos del criterio, sin embargo, que antes de decretar la desestimación del recurso, el foro apelativo in-termedio debió haberle brindado una oportunidad a dicha parte para que así lo demostrara mediante la presentación de evidencia fehaciente a esos efectos. Erró el Tribunal de Circuito de Apelaciones al actuar con la premura que lo hizo.(2)

Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García y el Juez Aso-ciado Señor Negrón García se inhibieron. El Juez Asociado Señor Corrada Del Río emitió una opinión disidente.

 La Regla 14(B) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, dispone lo siguiente:
“(B) De presentarse el recurso de apelación en la Secretaría del Tribunal de Circuito de Apelaciones, la parte apelante deberá notificar copia del escrito de ape-lación, debidamente sellada con la fecha y hora de presentación, a la Secretaría de la sede del Tribunal de Primera Instancia que haya dictado la sentencia apelada, den-tro de las cuarenta y ocho (48) horas siguientes a la presentación del escrito de apelación. El término aquí dispuesto será de cumplimiento estricto.”


 Como expresara este Tribunal, en Santiago v. Palmas del Mar Properties, Inc., 143 D.P.R. 886 (1997):
“Con relación a las apelaciones de las sentencias dictadas por el foro de instan-cia, en la Exposición de Motivos del Plan de Reorganización Núm. 1 de la Ley de la Judicatura de Puerto Rico de 1994, Leyes de Puerto Rico, pág. 2801, se indicó, como uno de los propósitos de la reorganización, establecer un derecho de apelación amplio que abarcase tanto los casos criminales como los civiles. En otras palabras, se le quiso dar a la persona cuyo caso haya sido decidido por un solo juez la oportunidad de que la decisión fuese revisada por un tribunal colegiado de por lo menos tres jueces.” (Énfasis suplido.)